December 13, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JOSE ALONSO, Appellant

NO. 14-15-00898-CV                           V.

WESTIN HOMES CORPORATION, WESTIN HOMES OF TEXAS, LTD., AND
         WESTIN HOMES AND PROPERTIES, L.P., Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellees, Westin
Homes Corporation, Westin Homes of Texas, LTD., and Westin Homes and
Properties, L.P., signed September 24, 2015, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Jose Alonso, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.